UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6030



BRUCE E. HARMESON,

                                           Petitioner - Appellant,

          versus


JOSEPH P. SACCHET,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Senior District Judge.
(CA-02-3746-S)


Submitted:   May 30, 2003                  Decided:   June 13, 2003


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce E. Harmeson, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce E. Harmeson, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     An appeal may not be taken from the final

order in a § 2241 proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would   find   both   that       his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 123 S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert.

denied, 534 U.S. 941 (2001).        We have independently reviewed the

record and conclude that Harmeson has not made the requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.       The motion to amend the informal brief is

granted.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED


                                        2